Citation Nr: 1029866	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  03-36 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a lung condition to include 
as secondary to in-service exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to February 1974. 

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2002 rating decision by the 
Department of Veterans Affairs (VA) Indianapolis, Indiana 
Regional Office (RO).

In July 2006 and July 2009, the Board remanded the case for 
additional development.  Such has been completed and this matter 
is returned to the Board for further consideration.  See Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's lung disorders, including asthma and chronic 
obstructive pulmonary disease (COPD) were not first manifested 
during the Veteran's active duty, nor are they otherwise causally 
related to service, including in-service exposure to asbestos.


CONCLUSION OF LAW

The criteria for service connection for a lung disability, to 
include as secondary to in-service exposure to asbestos have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record. Indeed, the 
Federal Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide.  

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; (2) 
existence of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date of 
benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In February 2002 and December 2003 the agency of original 
jurisdiction (AOJ) provided the notice required by 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  The Veteran was not provided with pre-
adjudicatory notice with regard to the assignment of effective 
dates and initial ratings following a grant of service 
connection.  However, as the claim for service connection is 
denied, there will be no assignment of an effective date or 
initial rating, so any defect with regard to this aspect of the 
notice is harmless error.  That notwithstanding, this information 
was subsequently provided to the Veteran after the initial 
adjudication by way of the June 2009 Statement of the Case.  

The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to respond to 
VA notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing VA examinations.  The matter was remanded to afford the 
Veteran an examination in 2006.  This examination was 
subsequently deemed inadequate because the examiner was not 
provided with the Veteran's claims file for review in conjunction 
with the examination.  Therefore, the matter was remanded again 
to afford the Veteran another examination.  

In June 2009, the Veteran submitted additional evidence directly 
to the Board.  In the July 2010 Appellant's Brief, prepared by 
the Veteran's representative, initial review of the newly 
submitted evidence by the Agency of Original Jurisdiction was 
waived.  According to 38 C.F.R. § 20.1304(c), any pertinent 
evidence submitted by the Veteran which is accepted by the Board 
under the provisions of this section, as well as any such 
evidence referred to the Board by the originating agency under 
38 C.F.R. §  § 19.37(b), must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural right 
is waived by the veteran (or his representative) or unless the 
Board determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such referral.  
Such waiver must be in writing or, if a hearing on appeal is 
conducted, formally entered on the record orally at the time of 
the hearing.  As such a waiver was received, the Board may 
proceed without prejudice.

Consequently, the duty to notify and assist has been satisfied, 
as there is no indication that there are any outstanding relevant 
records, or evidence that could support this claim that is not 
already of record.  

Service Connection 

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service 
connection for the claimed disorder, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  38 C.F.R § 3.303 (2009); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

In addition, the regulations provide that service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.  Any additional impairment of earning capacity 
resulting from an already service-connected condition, regardless 
of whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
should also be compensated.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

A review of the military personnel records reflect that the 
Veteran's duties in service were such that he may likely have 
been exposed to asbestos.  He also had post service occupational 
exposure to asbestos, including such exposure while working for 
VA at the VA medical center (VAMC) in Cincinnati since 1979.  In 
January 1995, the Veteran had lung surgery for histoplasmosis.  
The January 1995 pathology report indicated the following 
diagnoses:  (1)  Calcified granuloma and mild localized visceral 
pleural fibrous thickening, no evidence of malignancy; clinically 
right lung lesion; and (2) Caseous granuloma containing silver 
positive organisms morphologically consistent with histoplasma 
capsulatum, no evidence of neoplasm; clinically right lung 
lesion.  Over the years the Veteran has undergone periodic 
screening examinations for the purpose of detecting illness 
related to asbestos exposure.

Since 2001, medical findings reported by VA and private health 
care providers have indicated that the Veteran may have a lung 
disorder (involving pleural plaques and chronic obstructive 
pulmonary disease (COPD)) related to asbestos exposure.  On the 
report of an April 2001 thoracic CAT scan with intravenous 
contrast, a private doctor noted pleural plaques.  The impression 
included the following:  "There are pleural based densities 
consistent with pleural plaques in this patient with a history of 
asbestos exposure".  

Similarly, the July 2001chest x-ray revealed "[t]he lungs are 
clear.  Postoperative changes are present in the right mid and 
upper zone from prior partial lung resection.  Pleural thickening 
along the left chest wall may represent pleural plaques."  The 
impression was "probably pleural plaques consistent with 
asbestos exposure.  There is no parenchymal evidence of 
asbestosis."  

In an April 2002 VAMC treatment record/memorandum, the doctor 
noted the findings on the April 2001 CT scan and the July 2001 
chest x-rays.  He indicated that the findings of pleural plaques 
were new compared to previous studies.  

The assessment on private examination by Dr. D.F.P, in February 
2002 was COPD secondary to asbestos exposure and cigarette 
exposure.  Dr. D.F.P indicated that the Veteran was at great risk 
for mesothelioma and asbestos related problems and he placed the 
Veteran on Pravachol, which was noted to prevent asbestosis 
sequela.  In a statement on the bottom of a VA Form 21-4142, 
"Authorization and Consent to Release Information", Dr. D.F.P., 
stated, "This patient has severe COPD secondary to asbestos 
exposure.  He is also at significant risk of mesothelioma from 
the same exposures."  

On VA examination in June 2002, the examiner opined that it was 
less likely than not that the Veteran's COPD was related to 
asbestos exposure.  The VA examiner stated "[p]leural plaques 
are often the result of asbestos exposure as this [V]eteran 
describes he had in service.  However, pleural plaques do not 
cause obstructive disease.  If they cause any respiratory 
problems, which is unlikely, it would be restrictive in nature, 
(outside risk of development of mesothelioma which this [V]eteran 
does not have)... Asbestos pulmonary parenchymal disease is 
manifested first by decrease in vital capacity and reduced 
diffusion which this veteran does not have.  It is less likely 
than not that this [V]eteran's mild COPD is related to asbestos 
exposure."

In March 2003, a private examiner, Dr. J.B.B., submitted a letter 
stating the Veteran has been diagnosed with asthma which requires 
medication treatment and expects this condition to be ongoing.  
There is no indication that it is related to service or asbestos 
exposure. 

VA treatment record from September 2004 reported normal chest and 
noted "previous surgery on the right side with multiple tine 
sutures superimposed on the right midlung field."  A pulmonary 
function test performed in between September 2004 to May 2005 
reported no abnormal result in testing. 

The Veteran was afforded another VA examination in April 2009.  
The examiner noted, in the examination report, that the Veteran's 
claims file was not available.  Although the examiner did 
indicate that the Veteran's VA records were reviewed, he 
specifically noted that neither the service medical records nor 
private medical records were reviewed.  Therefore, the Board 
remanded the Veteran's claim for a new review which includes 
review of the record in its entirety.

In October 2009, the a new VA examination opinion was issued 
which sufficiently complied with the Board remand instructions.  
The VA examiner noted that an April 2009 computerized tomography 
(CT) examination of the chest with high-resolution technique 
revealed that "[n]o pulmonary or pleural mass [was] seen.  No 
pleural plaque or pleural calcification or interstitial lung 
disease suggestive of asbestosis is identified." 

The VA examiner determined that based on a full review of the 
Veteran's claim file, the Veteran is properly diagnosed with 
COPD, histoplasmosis, and asthma.  However, according to his 
pulmonary function tests and high-resolution chest CT scan the 
Veteran does not have pulmonary asbestosis.  While the records 
shows numerous radiographic assessments reporting pleural plaques 
and pleural thickening which may suggest asbestosis, "these 
tests were interspersed with other radiographic assessments which 
are negative for asbestos-related findings.  In fact, none of the 
tests mentioned above, positive or negative, are considered 
sufficient to rule in or rule out the presence of asbestosis."  
The VA examiner reported the high-resolution chest scan was the 
"gold standard" of diagnosing pulmonary asbestosis and noted 
that prior to the April 2004 high-resolution chest scan one was 
conducted in April 2002 which yielded normal findings."  
Furthermore, the April 2009 chest scan revealed no evidence of 
pleural plaque, or non-surgical thickening, or identified any 
other sign of asbestosis.

The examiner continued to state the Veteran's prior radiographic 
readings suggesting plaque formation or nonsurgical pleural 
thickening were incorrect.  The examiner based this conclusion on 
medical treatises suggesting that radiographic errors in the 
diagnosis of pulmonary asbestosis are common in plain radiography 
or non-high resolution computerized tomography (CT) exams.  The 
examiner further noted that subpleural fat was frequently 
misdiagnosed as pleural thickening, which he opined was likely 
the case with this Veteran.  The examiner then reiterated that 
the Veteran had two tests which were considered the best tests 
for the presence of pulmonary asbestosis, and they were both 
negative.

The examiner next explained that the Veteran had repeated 
pulmonary function tests, which were consistently free of a 
restrictive defect, and the typical findings in pulmonary 
function tests related to asbestosis are a restrictive pattern 
coupled with a decreased diffusing capacity and essentially 
negative tests for obstruction.  The Veteran's tests showed mild 
obstruction and a decrease in diffusion capacity, as noted, were 
free of a restrictive defect.  

As for the question of whether asbestosis exposure could have 
caused the current conditions of asthma, histoplasmosis, or COPD, 
the examiner opined these, too, are not caused by or a result of 
asbestos exposure.  Despite the Veteran's private medical 
doctors' past opinions that COPD was secondary to asbestos and 
cigarette exposure, the examiner stated that based on medical 
literature "[t]he cause of COPD is overwhelmingly cigarette 
smoking."  The examiner concluded that based on the lack of 
evidence demonstrating  asbestosis and the Veteran's history of 
cigarette smoking, the COPD is caused by his cigarette smoking.  

On the issue of whether asthma is related to asbestos exposure, 
the medical literature did not reveal convincing association 
between the two, "nor does it appear that asbestos exposure 
could cause an asthma-like condition.  Asthma is typically 
associated with a history of dyspnea with wheezing, a physical 
examination revealing abnormal lung sounds, and suggestive 
pulmonary function test."  However, "unusual abnormal lung 
findings in asbestosis are generally described as 'crackles' and 
not wheezes... there appears to be no relationship between the 
pattern of pulmonary function tests found in asthma (typically 
obstructive and not restrictive) and that found in asbestosis 
(more restrictive, less obstructive)."  Finally, the examiner 
stated that "[a] review of  the literature reveals no 
relationship between asbestos exposure and histoplasmosis."

After consideration of the entire record and the relevant law, 
the evidence of record does not provide a basis upon which to 
establish service connection for the Veteran's lung disorder(s).  
While it is appears that the Veteran currently has lung 
condition(s), the medical evidence of record as a whole supports 
the VA examiner's opinion that there is no etiological 
relationship between the origin and/or severity of any lung 
condition and service, including any in-service asbestos 
exposure.  Specifically, the October 2009 VA examination provided 
a thorough analysis of the evidence and a negative nexus opinion 
as to the question of etiology and on the issue of aggravation.  
His opinion is based on sound medical principles applied to the 
specific and detailed facts of this case.  Furthermore, the 
examiner explained why the evidence that supports the claim is 
not probative in this case.  The examiner used current objective 
findings "gold standards in the industry" to show that the 
subjective medical evidence weighing in favor of the claim was 
medically incorrect.  The VA opinion of October 2009 considered 
all of the relevant medical history and was extremely thorough.  
It is highly probative, is supported by other evidence of record 
and, for the reasons stated above, outweighs any evidence that 
favors the claim.  

Furthermore, despite the Veteran contention that his lung 
condition is secondary to in-service exposure to asbestos, where 
the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not meet 
this burden by merely presenting his opinion because he is not a 
medical health professional and his opinion does not constitute 
competent medical authority.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Here, while the Veteran is competent to 
describe his symptoms of the lung condition, such as his 
difficulty breathing, he is not competent to comment on the 
etiology of the condition.  In addition, as previously stated, 
while the Veteran has a current diagnosis of various lung 
conditions,  there is no indication from the evidence that it is 
related to in-service exposure to asbestos.

Therefore, since the preponderance of the evidence is against 
each the Veteran's service connection claim, the benefit-of- the-
doubt doctrine does not apply.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a lung condition secondary 
to in-service exposure to asbestos is denied.




____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


